 
EXHIBIT 10.2




 
TALEO CORPORATION
 
NEIL HUDSPITH FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT


 
This agreement (the “Agreement”) is entered into as of January 1, 2010 (the
“Effective Date”) by and between Taleo Corporation, a Delaware corporation (the
“Company”) and Neil Hudspith (“Executive”) and amends and restates the Neil
Hudspith Employment Agreement with an Effective Date of May 1, 2008. The term of
this Agreement shall be four (4) years from the Effective Date.  The parties
agree to engage in a good faith review and renewal evaluation of this Agreement
at the third anniversary of the Effective Date. If at the time of expiration of
this Agreement the Company is engaged in discussions that may involve a Change
in Control, as defined below, the term if this agreement shall be automatically
extended by eighteen (18) months from the original date of expiration.
 
1. Duties and Scope of Employment.
 
(a) Positions and Duties.  As of the Effective Date, Executive will serve as
Executive Vice President, Worldwide Field Operations.  Executive will assume and
discharge such responsibilities as are commensurate with such position and as
the Chief Executive Officer may direct from time to time. During Executive’s
employment with the Company, Executive shall devote Executive’s full time, skill
and attention to Executive’s duties and responsibilities and shall perform
faithfully, diligently and competently. In addition, Executive shall comply with
and be bound by the operating policies, procedures and practices of the Company
in effect from time to time during Executive’s employment.  The period of
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.”
 
(b) Obligations.  During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company.  For the duration of the
Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration (including membership on a board of directors) without the prior
approval of the Chief Executive Officer; provided, however, that Executive may,
without the approval of the Chief Executive Officer, serve in any capacity with
any civic, educational, or charitable organization, provided such services do
not interfere with Executive’s obligations to the Company.
 
2. At-Will Employment.  Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment.  Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive.  However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination or resignation of
employment.  Upon the termination of Executive’s employment with the Company for
any reason, Executive will be entitled to payment of all accrued but unpaid
vacation, expense reimbursements, and other benefits due to Executive through
the date of Executive’s termination of employment under any Company-provided or
paid plans, policies, and arrangements.
 
3. Compensation.
 
(a) Base Salary.  The Company shall pay Executive an annual salary of
$330,000.00 USD as compensation for Executive’s services (“Base Salary”).  The
Base Salary will be paid periodically in accordance with the Company’s normal
payroll practices as in effect from time to time (but no less frequently than
once per month) and be subject to the usual, required federal, state and local
tax  withholding, employment tax withholding and other lawful deductions
(“Withholdings”).  Executive’s Base Salary will be

 
 

--------------------------------------------------------------------------------

 

 
(b) subject to periodic review and adjustment (subject to Section 6(g)(ii) and
the other provisions of this Agreement), and such adjustments will be made based
upon the Company’s standard practices or the discretion of the Company’s Board
of Directors.  Adjustments to Base Salary shall be incorporated into this
Agreement upon the effective date of the adjusted Base Salary.
 
(c) Bonus.  Executive’s annual target for the aggregate amount of annual and
quarterly bonuses will be $330,000.00 USD (“Target Bonus”), less
Withholdings.  Allocation, eligibility and payment of Target Bonus will be based
upon achievement of quarterly or yearly performance goals approved by the Chief
Executive Officer. Target Bonus amounts will not be earned unless Executive
remains employed through the relevant quarter (for quarterly bonus payments) and
through the end of the fiscal year (for annual bonus payments).  Bonus payments,
if any, will be made no later than the 15th day of the third month following the
later of (i) the end of the Company’s fiscal year in which such bonus is earned,
or (ii) the end of the calendar year in which such bonus is earned. Executive’s
Target Bonus will be subject to periodic review and adjustment (subject to
Section 6(g)(ii) and the other provisions of this Agreement), and such
adjustments will be made based upon the Company’s standard practices or the
discretion of the Company’s Board of Directors. Adjustments to Target Bonus
shall be incorporated into this Agreement upon the effective date of the
adjusted Target Bonus.
 
(d) Car Allowance.  Subject to Executive remaining an employee of the Company
through each payment date, for a period of two (2) years from May 1, 2008,
Executive will receive an annual car allowance of $12,000.00 USD, less
Withholdings. Such car allowance will be paid periodically in accordance with
the Company’s normal payroll practices as in effect from time to time (but no
less frequently than once per month).
 
(e) Relocation Related Reimbursements.   Executive’s relocation expenses shall
be reimbursed in accordance with Schedule B hereto.  Certain relocation
reimbursements shall be subject to gross-up for income tax impact to executive
in accordance with the Company’s standard relocation policy.  Such tax gross up
payments, if any, will be paid be no later than the end of the calendar year
immediately following the calendar year in which Executive remits the related
taxes.
 
4. Employee Benefits.
 
(a) Vacation.  Executive will be eligible to receive four (4) weeks of paid
annual vacation.  Executive’s use of vacation will be subject to the terms and
conditions of the vacation policies in place at the Company, including without
limitation, accrual limits and caps.
 
(b) General.  During the Employment Term, Executive will be eligible to
participate in accordance with the terms of all Company employee benefit plans,
policies, and arrangements that are applicable to other senior executives of the
Company, as such plans, policies, and arrangements may exist from time to time.
 
5. Expenses.  The Company will reimburse Executive for reasonable travel and
other expenses incurred by Executive in the furtherance of the performance of
Executive’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.
 
6. Severance.
 
(a) If Company or a successor corporation terminates Executive’s employment for
any reason other than Cause (as defined below) or if Executive resigns for Good
Reason (as defined below) and

 
 

--------------------------------------------------------------------------------

 

 
(b) either such event did not takes place within sixty (60) days prior to or
eighteen (18) months following a Change in Control (as defined below), then
Company or the successor corporation will pay Executive:
 
(i) for any bonus period partially completed at the time of Executive’s
termination or resignation, a lump sum equal to the daily prorated amount of
Executive’s then-current quarterly bonus (if any) and annual bonus, less any
applicable state and federal required withholding amounts and other lawful
deductions;
 
(ii) an additional lump sum equal to one hundred percent (100%) of Executive’s
Base Salary at the rate in effect at the time of Executive’s resignation or
termination of employment, less any applicable state and federal required
withholding amounts and other lawful deductions; and
 
(iii) if Executive elects to continue Executive’s health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following
such termination or resignation of Executive’s employment, pay the same portion
of Executive’s monthly premium under COBRA as it pays for active employees until
the earliest of (i) the close of the 12 month period following the termination
of Executive’s employment, (ii) the expiration of Executive’s continuation
coverage under COBRA, or (iii) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment.
 
(c) If Company or a successor corporation terminates Executive’s employment for
any reason other than Cause (as defined below) or if Executive resigns for Good
Reason (as defined below) and either such event takes place within sixty (60)
days prior to eighteen (18) months following a Change in Control (as defined
below), then Company or the successor corporation will pay Executive:
 
(i) for any bonus period partially completed at the time of Executive’s
termination or resignation, a lump sum equal to the daily prorated amount of
Executive’s then-current quarterly bonus (if any) and annual bonus, less any
applicable state and federal required withholding amounts and other lawful
deductions;
 
(ii) an additional lump sum equal to one hundred percent (100%) of Executive’s
Base Salary at the rate in effect at the time of Executive’s resignation or
termination of employment, less any applicable state and federal required
withholding amounts and other lawful deductions;
 
(iii) an additional lump sum equal to one hundred percent (100%) of Executive’s
then-current Target Bonus, less any applicable state and federal required
withholding amounts and other lawful deductions; and
 
(iv) if Executive elects to continue Executive’s health insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following such
termination or resignation of Executive’s employment, pay the same portion of
Executive’s monthly premium under COBRA as it pays for active employees until
the earliest of (1) the close of the 12 month period following the termination
of Executive’s employment, (2) the expiration of Executive’s continuation
coverage under COBRA, or (3) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment.
 
(d) All benefits set forth in Sections 6(a) and 6(b) are collectively referred
to as “Severance.”  In the event Executive is entitled to Severance under
Section 6(b), Executive will not longer be entitled to Severance under Section
6(a). Subject to Section 7(a) and to any required six (6) month delay

 
 

--------------------------------------------------------------------------------

 

 
(e) pursuant to Section 14, Severance payments, other than reimbursements of
COBRA premiums, shall be made by the Company in one lump sum and shall be paid
within thirty (30) days of any such termination of employment.  
 
(f) In addition to Severance, in the event that Company or a successor
corporation terminates Executive’s employment for any reason other than Cause
(as defined below) or if Executive resigns for Good Reason (as defined below)
and either such event did not take place within sixty (60) days prior to or
eighteen (18) months following a Change in Control (as defined below), then (i)
Executive will receive immediate vesting with respect to the number of unvested
stock options and stock appreciation rights that would have vested in accordance
with Executive’s then-current stock option grants and stock appreciation rights
had Executive remained employed for an additional 6 months, (ii) the Company’s
right of repurchase shall immediately lapse with respect to Executive’s
then-current restricted stock grants for which the Company’s right of repurchase
would otherwise have lapsed within 6 months from the date of such termination or
resignation of employment, and (iii) the Executive will receiving immediate
vesting with respect to Executive's outstanding restricted stock units,
performance shares and other equity compensation that would have vested had
Executive remained employed for an additional 6 months.  If an award vests in
whole or in part on the achievement of performance metrics that have not been
achieved at the time of the Executive’s termination or resignation, vesting of
such awards shall not be accelerated.  In the event of Executive’s termination
of employment as described in this subsection (d), the Executive’s then vested
stock options shall be exercisable for 3 months after Executive’s date of
termination.  Notwithstanding the foregoing, in no case shall any option be
exercisable after the expiration of its term.
 
(g) In addition to Severance, in the event that Company or a successor
corporation terminates Executive’s employment for any reason other than Cause
(as defined below) or if Executive resigns for Good Reason (as defined below)
and either such event takes place within sixty (60) days prior to or eighteen
(18) months following a Change in Control (as defined below), Executive will
receive immediate vesting with respect to all unvested stock options and stock
appreciation rights that are held by Executive, the Company’s right of
repurchase shall lapse entirely with respect to restricted stock grants from the
Company to Executive, and the vesting of all Executive's outstanding restricted
stock units, performance shares and other equity compensation shall immediately
vest in full; provided, however, if the award vests in whole or in part on the
achievement of performance metrics, such metrics shall be deemed achieved at
100% of target levels (unless otherwise provided in the applicable award
agreement).  In the event of Executive’s termination of employment as described
in this subsection (e), the Executive’s then outstanding stock options shall be
exercisable for 3 months after Executive’s date of termination.  Notwithstanding
the foregoing, in no case shall any option be exercisable after the expiration
of its term.
 
(h) For purposes of this Section 6, “Cause” means (i) any act of personal
dishonesty taken by Executive in connection with Executive’s employment
responsibilities, (ii) Executive’s conviction of a felony, (iii) any act by
Executive that constitutes material misconduct, (iv) repeated failures to follow
the lawful, reasonable instructions of the Chief Executive Officer, or
(v) substantial violations of employment or fiduciary duties, responsibilities
or obligations to Company.
 
(i) For purposes of this Section 6, “Good Reason” means (i) without Executive’s
consent, a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such reduction, other than a reduction where
Executive are asked to assume substantially similar duties and responsibilities
in a division of a larger entity after a Change in Control; (ii) without
Executive’s consent, a reduction of Executive’s Base Salary or Target Bonus
other than a one-time reduction that does not exceed twenty percent (20%) and
that is also applied to substantially all of Company’s senior executives; (iii)
without Executive’s consent, Executive’s relocation to a facility or a location
greater than 75 miles from Dublin, California; or (iv) the failure of a
successor entity after a Change

 
 

--------------------------------------------------------------------------------

 

 
(j) in Control to assume this Agreement.  If Executive does not notify Company
in writing that Executive believes a significant reduction of Executive’s
duties, position or responsibilities has occurred pursuant to this Section 6
within thirty days of the event or occurrence that Executive believes to have
resulted in such a significant reduction, then such reduction shall be deemed
for purposes of this Agreement as not constituting Good Reason, as that terms is
used in this Section 6.  Disagreement as to the allocation, eligibility and
payment of Target Bonus to be set forth in a Target Bonus Schedule shall not be
a basis for Good Reason resignation.
 
(k)  For purposes of this Section 6, “Change in Control” means the occurrence of
any of the following events: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities and such change
in ownership results in broad management changes at Company; or (ii) the
consummation of the sale or disposition by Company of all or substantially all
of Company’s assets; or (iii) the consummation of a merger or consolidation of
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) more
than fifty percent (50%) of the total voting power represented by the voting
securities of Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
 
(l) Notwithstanding the above, Company’s Chief Executive Officer reserves the
right to make reasonable organizational structure changes reasonably
commensurate with the position of Chief Executive Officer.  Such changes may
include the shifting or reassignment of divisional, geographic or team
responsibilities among members of the executive team.  Such changes are within
the reasonable discretion of the Chief Executive Officer and shall not
constitute Good Reason, as that term is used in this Section 6.
 
(m) Termination due to Death or Disability.  If Executive’s employment
terminates by reason of death or Disability, then (i) Executive will be entitled
to receive benefits only in accordance with the Company’s then applicable plans,
policies, and arrangements, and (ii) Executive’s outstanding equity awards will
terminate in accordance with the terms and conditions of the applicable award
agreement(s).
 
(n) Sole Right to Severance.  This Agreement is intended to represent
Executive’s sole entitlement to severance payments and benefits in connection
with the termination of Executive’s employment.  To the extent Executive
receives severance or similar payments and/or benefits under any other Company
plan, program, agreement, policy, practice, or the like, severance payments and
benefits due to Executive under this Agreement will be correspondingly reduced
(and vice-versa).
 
7. Conditions to Receipt of Severance.
 
(a) Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to this Agreement will be subject to Executive signing and not revoking
a separation agreement and release of claims (the “Release”) in a form
reasonably acceptable to the Company which becomes effective within sixty (60)
days following Executive’s employment termination date or such earlier date as
required by the Release (such deadline, the “Release Deadline”).  The Release
will provide (among other things) that Executive will not disparage the Company,
its directors, or its executive officers, and will contain No-Inducement,
No-Solicit and Non-Compete terms consistent with this Agreement.  No severance
pursuant to this Agreement will be paid or provided until the Release becomes
effective.  Notwithstanding any timing of payment provision in Section 6, in the
event severance payments provided under Section 6(a) or Section 6(b) would be
considered Deferred Payments (as defined in Section 13 below), then the
following timing of payments will

 
 

--------------------------------------------------------------------------------

 

 
(b) apply to such Deferred Payments, in each case subject to any delay in
payment required by the provisions of Section 13 (and provided the Release
becomes effective):
 
(i) If the Release Deadline is on or before December 10 of the calendar year in
which Executive’s “separation from service” (within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended, and any final regulations and
official guidance promulgated thereunder (together, “Section 409A”)) occurs, any
portion of the severance payments or benefits provided under Section 6(a) or
Section 6(b) that would be considered Deferred Payments will be paid to
Executive on or before December 31 of that calendar year or such later time as
required by (A) the payment schedule applicable to each payment or benefit as
set forth in Section 6, or (B) if applicable, Section 13 of this Agreement; and
 
(ii) If the Release Deadline is after December 10 of the calendar year in which
Executive’s “separation from service” (within the meaning of Section 409A)
occurs, any portion of the severance payments or benefits provided under
Section 6(a) or Section 6(b) that would be considered Deferred Payments will be
paid on the first payroll date to occur during the calendar year following the
calendar year in which such separation of service occurs or such later time as
required by (A) the payment schedule applicable to each payment or benefit as
set forth in Section 6, (B) the Release Deadline, or (C) if applicable,
Section 13 of this Agreement.
 
(c) No-Inducement and No-Solicit.  In the event of a termination or resignation
of Executive’s employment that otherwise would entitle Executive to the receipt
of severance payments or benefits pursuant to Section 6, Executive agrees that
as a condition to receipt of such severance, during the 12-month period
following termination of employment, Executive, directly or indirectly, whether
as employee, owner, sole proprietor, partner, director, founder or otherwise,
will (i) not, solicit, induce, or influence any person to modify their
employment or consulting relationship with the Company (the “No-Inducement”),
and (ii) not solicit, divert or take away or attempt to solicit, divert or take
away the business of any customer or prospective customer of the Company (the
“No-Solicit”).  If Executive breaches the No-Inducement or No-Solicit,
all  payments and benefits to which Executive otherwise may be entitled pursuant
to Section 6 will cease immediately and shall be repaid to the
Company.  Executive acknowledges that the time, geographic and scope limitations
of Executive’s obligations under this section that are to be reflected in a
separation agreement are fair and reasonable in all respects, and provides no
more protection than is necessary to protect the Company’s Confidential
Information and, consequently, to preserve the value and goodwill of the
Company.  Executive further acknowledges that Executive will not be precluded
from gainful employment as a result of the obligations of this section.  In the
event the provisions of this section are deemed to exceed the time, geographic
or scope limitations permitted by applicable law, Executive and the Company
mutually agree that such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, then permitted by such
law.  The covenants contained in this section shall be construed as a series of
separate covenants, one for each city, town, suburb and state within the
geographical area.  For purposes of this Section 7, “geographical area” shall
mean (i) all counties in the State where Executive was employed by the Company;
(ii) all other states of the United States of America from which the Company
derived revenue at any time during the two-year period prior to the date of the
termination of Executive’s relationship with the Company, and (iii) all other
province, state, city or other political subdivision of each country from which
the Company derived revenue at any time during the two-year period prior to the
date of the termination of Executive’s relationship with the Company.
 
8. Confidential Information.
 
(a) Company Information.  The Executive will not, at any time, whether during or
subsequent to Executive’s employment hereunder, directly or indirectly, disclose
or furnish to any other person, firm or corporation, or use on behalf of
himself/herself or any other person, firm or corporation, any

 
 

--------------------------------------------------------------------------------

 

 
(b) confidential or proprietary information acquired by the Executive in the
course of Executive’s employment with the Company, including, without limiting
the generality of the foregoing, product design, product roadmaps, future
product plans, contractual details relating to current Company clients, buying
habits of present and prospective clients of Company, pricing and sales policy,
techniques and concepts, the names of customers or prospective customers of the
Company or of any person, firm or corporation who or which have or shall have
treated or dealt with the Company or any of its subsidiaries or affiliated
companies, any other information acquired by the Executive regarding the methods
of conducting the business of the Company and any of its subsidiaries and/or
affiliates, any information regarding the Company's methods of research and
development, of obtaining business, of manufacturing, of providing or
advertising products or services, or of obtaining customers, trade secrets and
other confidential information concerning the business operations of the Company
or any company and/or entity affiliated with the Company, except to the extent
that such information is already generally known in the public domain.
 
(c) Former Employer Information.  Executive agrees, during employment with the
Company, not to improperly use or disclose any proprietary information or trade
secrets of any former or concurrent employer or other person or entity and that
Executive will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to any such employer, person or
entity unless consented to in writing by such employer, person or entity.
 
(d) Third Party Information.  Executive recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out work for
the Company consistent with the Company’s agreement with such third party.
 
(e) Assignment of Inventions.  Executive agrees to promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company and hereby assigns to the Company, or its designee, all right, title
and interest in and to any and all inventions, original works of authorship,
developments, concepts, improvements, or trade secrets, whether or not
patentable or registrable under copyright or similar laws, which Executive may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time
Executive is in the employ of the Company (collectively referred to as
“Inventions”).  Executive further acknowledges that all original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of and during the period of Executive’s employment with the Company
and which are protectible by copyright are “works made for hire” as that term is
defined in the relevant copyright act.
 
(f) Inventions Retained and Licensed.   Executive has attached hereto, as
Schedule A, a list of all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by Executive prior
to Executive’s employment with the Company (collectively referred to as “Prior
Inventions”), which belong to Executive, which relate to the Company’s proposed
business, products or research and development, and which are not assigned to
the Company hereunder; or, if no such list is attached, Executive represents
that there are no such Prior Inventions.  If in the course of Executive’s
employment with the Company, Executive incorporates into a Company product,
process or machine a Prior Invention owned by Executive or in which Executive
has an interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use, and sell such Prior Invention as part of or in connection with such
product, process or machine.
 
(g) Maintenance of Records.   Executive agrees to keep and maintain adequate and
current written records of all Inventions made by Executive (solely or jointly
with others) during the term of

 
 

--------------------------------------------------------------------------------

 

 
(h) Executive’s employment with the Company.  The records will be in the form of
notes, sketches, drawings, and any other format that may be specified by the
Company.  The records will be available to and remain the sole property of the
Company at all times.
 
(i) Patent and Copyright Registrations.   Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto in any and
all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  Executive further agrees that Executive’s obligation to
execute or cause to be executed, when it is in Executive’s power to do so, any
such instrument or papers shall continue after the termination of this
Agreement.  If the Company is unable because of Executive’s mental or physical
incapacity or for any other reason to secure Executive’s signature to apply for
or to pursue any application for any Canadian or foreign patents or copyright
registrations covering Inventions or original works of authorship assigned to
the Company as above, then Executive hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as Executive’s agent and
attorney in fact, to act for and in Executive’s behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
Executive.
 
(j) Return of Company Documents.  Executive agrees that, at the time of leaving
the employ of the Company, Executive will deliver to the Company (and will not
keep in Executive’s possession, recreate or deliver to anyone else) any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Executive pursuant to Executive’s employment with the Company or otherwise
belonging to the Company, its successors or assigns.
 
9. Assignment.  This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors, and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance, or
other disposition of Executive’s right to compensation or other benefits will be
null and void.
 
10. Notices.  All notices, requests, demands, and other communications called
for hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being sent by a well
established commercial overnight service, or (c) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

 
 

--------------------------------------------------------------------------------

 

 
 If to the Company:


Attn: VP Legal
Taleo Corporation
4140 Dublin Boulevard, Suite 400
Dublin, CA 94568
 
If to Executive:


at the last residential address known by the Company as provided by Executive in
writing.
 
11. Severability.  In the event that the application of any provision hereof to
any particular facts or circumstances shall be held to be invalid or
unenforceable under the governing law hereof, then: (i) such provision shall be
reformed without further action by the parties to the extent strictly necessary
to render such provision valid and enforceable when applied to such particular
facts or circumstances; and (ii) the validity and enforceability of such
provision as applied to any other particular facts or circumstances, and the
validity and enforceability of all of the other provisions hereof, shall in no
way be affected or impaired thereby.
 
12. Arbitration.
 
(a) General.  In consideration of Executive’s employment with the Company, its
promise to arbitrate all employment related disputes, and Executive’s receipt of
the compensation and other benefits paid to Executive by the Company, at present
and in the future, Executive agrees that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder, or benefit plan of the Company in their capacity as such or
otherwise), whether brought on an individual, group, or class basis, arising out
of, relating to, or resulting from Executive’s employment with the Company under
this Agreement or otherwise or the termination of Executive’s employment with
the Company, including any breach of this Agreement, shall be subject to binding
arbitration by JAMS pursuant to its Employment Arbitration Rules & Procedures
(the “JAMS Rules”).  Disputes which Executive agrees to arbitrate, and thereby
agrees to waive any right to a trial by jury, include any statutory claims under
state or federal law, including, but not limited to, claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, claims of harassment, discrimination, or wrongful termination,
and any statutory claims.  Executive further understands that this Agreement to
arbitrate also applies to any disputes that the Company may have with Executive.
 
(b) Procedure.  Executive agrees that the arbitrator shall have the power to
decide any motions brought by any party to the arbitration, including motions
for summary judgment and/or adjudication, motions to dismiss or strike, and
motions for class certification, prior to any arbitration hearing.  Executive
agrees that the arbitrator will issue a written decision on the
merits.  Executive also agrees that the arbitrator shall have the power to award
any remedies available under applicable law, and that the arbitrator shall award
attorneys’ fees and costs to the prevailing party, except as prohibited by law.
Executive understands that the Company and Executive will split any
administrative or hearing fees charged by the arbitrator or JAMS, except that
the party initiating the arbitration will pay the full filing fee.  Executive
agrees that any arbitration under this Agreement shall be conducted in
accordance with the laws of California, and that the arbitrator shall apply the
substantive and procedural laws of California, without reference to the rules of
conflict of law.  To the extent that the JAMS Rules conflict with the laws of
California, the JAMS Rules will take precedence.  The parties agree that
arbitration proceedings will be held in the county where Executive is employed
by the Company.

 
 

--------------------------------------------------------------------------------

 

 
(c) Remedy.  Except for the provisional remedies provided for under California
law and this Agreement, arbitration will be the sole, exclusive, and final
remedy for any dispute between Executive and the Company.  Accordingly, except
as provided for by California law and this Agreement, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration.  Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.
 
(d) Availability of Injunctive Relief.  In addition to the right under
California law to petition the court for provisional relief, Executive agrees
that any party also may petition the court for injunctive relief where either
party alleges or claims a breach or threatened breach of this Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation, noninducement or noncompetition.
 
(e) Administrative Relief.  Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state, or
federal administrative body such as the Equal Employment Opportunity Commission,
the National Labor Relations Board or the workers’ compensation board.  This
Agreement does, however, preclude Executive from pursuing court action regarding
any such claim.
 
(f) Voluntary Nature of Agreement.  Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else.  Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences, and binding effect of this Agreement, including that Executive is
waiving Executive’s right to a jury trial.  Finally, Executive agrees that
Executive has been provided an opportunity to seek the advice of an attorney of
Executive’s choice before signing this Agreement.
 
13. Section 409A.
 
(a) Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Executive, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Section 409A (together, the
“Deferred Payments”) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.  Similarly, no severance payable to
Executive, if any, pursuant to this Agreement that otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A.
 
(b) Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service.  All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, in the event of Executive’s death following
Executive’s separation from service but prior to the six (6) month anniversary
of Executive’s separation from service (or any later delay date), then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Each payment and

 
 

--------------------------------------------------------------------------------

 

 
(c) benefit payable under the Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
 
(d) Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of the Agreement.  Any
severance payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of the Agreement.  For purposes of this
subsection (c), “Section 409A Limit” will mean the lesser of two (2) times: (i)
Executive’s annualized compensation based upon the annual rate of pay paid to
Executive during the Company’s taxable year preceding the Company’s taxable year
of Executive’s separation from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.
 
(e) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under the Agreement will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply.  Executive
and the Company agree to work together in good faith to consider amendments to
the Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A.
 
14. Integration.  This Agreement, along with the documents incorporated by
reference herein, represents the entire agreement and understanding between the
parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral, including any employment,
change of control or severance agreement entered into with the Company or any
subsidiary of the Company.  No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in a writing that
specifically references this Section and is signed by duly authorized
representatives of the parties hereto.  With respect to stock options and awards
of restricted stock granted on or after the date hereof, the acceleration of
vesting provisions provided herein will apply to such awards except to the
extent otherwise explicitly provided in the applicable equity award agreement.
 
15. Waiver of Breach.  The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.
 
16. Survival.  The Company’s and Executive’s responsibilities under Sections 8
and 12  and all other provisions intended by their terms to survive the
termination of this Agreement  will survive the termination of this Agreement.
 
17. Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
 
18. Tax Withholding.  All payments made pursuant to this Agreement will be
subject to Withholdings.
 
19. Governing Law.  This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

 
 

--------------------------------------------------------------------------------

 

 
20. Acknowledgment.  Executive acknowledges that Executive has had the
opportunity to discuss this matter with and obtain advice from Executive’s
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.
 
21. Counterparts.  This Agreement may be executed in counterparts, and may be
exchanged by fax or electronically scanned and emailed copies. Each counterpart
will have the same force and effect as an original and will constitute an
effective, binding agreement on the part of each of the undersigned.
 
22. Parachutes.  Notwithstanding any other provisions of this Agreement to the
contrary, in the event that any payments or benefits received or to be received
by Executive in connection with Executive’s employment with Company (or
termination thereof) would subject Executive to the excise tax imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Excise
Tax”), and if the net-after tax amount (taking into account all applicable taxes
payable by Executive, including without limitation any Excise Tax) that
Executive would receive with respect to such payments or benefits is less
thanthe net-after tax amount Executive would receive if the amount of such
payments and benefits were reduced to the maximum amount which could otherwise
be payable to Executive without the imposition of the Excise Tax, then, and only
the extent necessary to eliminate the imposition of the Excise Tax, such
payments and benefits shall be so reduced. Any reduction in payments and/or
benefits required by this Section 22 will occur in the following order: (a)
reduction of cash payments; (b) reduction of vesting acceleration of equity
awards; and (c) reduction of other benefits paid or provided to Executive.  In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant for Executive’s equity awards.  If two or more equity awards are granted
on the same date, each award will be reduced on a pro-rata basis. In no event
shall the Executive have any discretion with respect to the ordering of payment
reductions.
 
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 22 will be made in writing by a nationally
recognized certified public accounting firm selected by the Company, the
Company’s legal counsel or such other person or entity to which the parties
mutually agree (the “Accountants”), whose determination will be conclusive and
binding upon Executive and the Company for all purposes.
 
For purposes of making the calculations required by this Section 22, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Executive will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 22.  The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 22.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.
 


 
COMPANY:
 
TALEO CORPORATION
 
 
By:
/s/ Michael Gregoire
 
Date:
January 18, 2010
 
Name: Michael Gregoire
       
Title: Chairman and Chief Executive Officer
     




 
EXECUTIVE:
 



 
/s/ Neil Hudspith
 
Date:
January 14, 2010
 
Neil Hudspith
     



                                                  
 




































[SIGNATURE PAGE TO NEIL HUDSPITH EMPLOYMENT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

Schedule A
 
 


List of Prior Inventions, Designs and Original Works of Authorship
 


 
Title                               Date                     Identifying Number
of Brief Description


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
___ü_ No invention or improvements
 
____ Additional sheets attached
 


 


Signature of Executive:
/s/ Neil Hudspith
   
Printed Name of Executive:
Neil Hudspith
   
Date:
January 14, 2010

          

 
 

--------------------------------------------------------------------------------

 

Schedule B
 
Relocation Related Reimbursements
 


Relocation Reimbursement Item
Visa Costs: 3 Year L-1 Visa
Rent Payment: up to $7,000 per month  for up to 2 years
Air fare for travel between Europe and the San Francisco Bay area for family
members for two years: up to $26,000 USD per year.
Moving house hold goods to USA: up to $10,000
Moving house hold goods back to UK (“Return Reimbursements”): all reasonable
expenses*
Storage up to 3 months: up to $5,000
Home search trip for family of 2. Air fare from Europe to San Francisco Bay
area: up to $12,000 USD.
Relocation to US for family of 2. Air fare from Europe to the San Francisco Bay
area: up to $6,000 USD.
Miscellaneous relocation expenses: $7,000
Corporate housing for up to 3 months: up to $3,500 per month



 
The above relocation-reimbursements are effective as of May 1, 2008.  Except
with respect to the Return Reimbursements, the intent of the above
relocation-reimbursements has always been and continues to be that you are
required to remain an employee through the date of reimbursement of any of the
above expenses.  Such reimbursements are intended to be exempt from the
requirements of Section 409A under the “short-term deferral” rule.
 
* All Return Reimbursement expenses must be incurred while you are a Taleo
employee or within six (6) months following your separation from service. With
respect to the taxable portion of any such Return Reimbursements, (a) any such
reimbursements shall be made no later than the last day of the calendar year
that immediately follows the calendar year in which you incurred the expense;
(b) such reimbursement shall not be subject to liquidation or exchange for
another benefit or payment; and (c) the reimbursement provided to you in any
calendar year shall not affect the expenses eligible for reimbursement or
in-kind benefits to be provided in any other calendar year.  Such reimbursements
are intended to constitute compliant deferred compensation payable on a
specified date or fixed schedule in accordance with the requirements set forth
under Treasury Regulation Section 1.409A-3(i)(1)(iv).  You and the Company agree
to work together in good faith to consider amendments to the Schedule B and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to you under Section 409A.

 
 

--------------------------------------------------------------------------------

 
